DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 2, the limitation of “misting the cuttings in the carrier strip during the predetermined period of time” is unclear as to which “predetermined period of time”, the predetermined period of time for the hormone solution OR the predetermined period of time in the arranging step of claim 1? 
	Claim 3 depends on claim 2, thus, it is also rejected the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bijl (US 20110258926 A1) in view of Kesinger et al. (US 3906875 A).
 	For claim 1, Bijl teaches a method for the substrate-free rooting of rootless plant cuttings (abstract stated “cutting” and claim 1), the method comprising the steps: 
providing a carrier strip (1,2) configured to receive the rootless cuttings, each of the rootless plant cuttings having a cutting base (fig. 3),
inserting the rootless cuttings into the carrier strip with the cutting bases exposed through the carrier strip (fig. 3 and par. 0028 teaches no substrate material which means that the cutting bases will be exposed), 
applying a membrane (6,9) to the carrier strip such that the exposed cutting bases of the rootless cuttings are enclosed by the climate membrane (fig. 3),
arranging the carrier strip with the membrane in a rooting station (14 or any area where the strip and cuttings are placed for treatment or the like) and leaving the carrier strip in the rooting station for a predetermined rooting time period during which the cutting bases of the rootless cuttings root (para. 0030, 0039; the camera monitors development of the cuttings, thus, this implies that the cuttings are left in the area of the camera to monitor development, which development would include root growth; also, any time going through the system or process of growing the cuttings before shipment to consumer is a predetermined rooting time because the cuttings are growing as they go through the system), and 
2at the end of the predetermined rooting time period, dispatching the carrier strip with the rooted cuttings for further processing (implied in Bijl for shipment to consumer), or separating the carrier strip into sections each having at least one rooted cutting and dispatching the separated sections for further processing.  
However, Bijl is silent about the membrane being a water-persistant, water- and air-permeable climate membrane, and misting the cuttings in the carrier strip during the predetermined rooting time period. 
Kesinger et al. teach a method for the substrate-free rooting of a plurality of seeds (which seeds and cuttings are known in the art to be used the same in a carrier strip, thus, the method of Kesinger et al. can be functionally used for cuttings as well), the method comprising the steps: applying a water-persistant, water- and air-permeable climate membrane (12,14) to the carrier strip (10) provided with the cuttings (26) in such a manner that at least the region of each cavity of the carrier strip that is associated with the cutting base is enclosed by the climate membrane (col. 4, lines 1-10, discuss the material for the membrane), and misting the cuttings in the carrier strip during the predetermined rooting time period (col. 5, lines 57-63; the rooting station can be where the misting or soaking or irrigating takes place). 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a water-persistant, water- and air-permeable climate membrane as taught by Kesinger et al. in place of the membrane of Bijl in order to not only close off the opening in the carrier strip but also provide a more breathable, water/air permeable membrane for the cuttings therein. 
	In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of misting the cuttings as taught by Kesinger et al. in the carrier strip during the predetermined rooting time period in the method of Bijl in order to provide water and nutrient to the cuttings for growth. 
For claim 10, Bijl as modified by Kesinger et al. teaches the method according to claim 1, but is silent about wherein the climate membrane has a tensile strength of from 13.0 N to 16.0 N/15 mm in a machine direction of the climate membrane and from 7.0 N to 9.5 N/15 mm transversely to the machine direction.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the climate membrane of Bijl as modified by Kesinger et al. be with a tensile strength of from 13.0 N to 16.0 N/15 mm in the machine direction of the climate membrane and from 7.0 N to 9.5 N/15 mm transversely to the machine direction, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on how strong the user wishes the membrane to be based on the type of plant being grown) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
For claim 11, Bijl as modified by Kesinger et al. teaches the method according to claim 1, but is silent about wherein the climate membrane has an air permeability in a range of from 1100 to 1200 I/m2s.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the climate membrane of Bijl as modified by Kesinger et al. be with an air permeability in the range of from 1100 to 1200 I/m2s, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on how much porosity the user wishes the membrane to be based on the type of plant being grown) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 12, Bijl as modified by Kesinger et al. teaches the method according to claim 1, but is silent about wherein the climate membrane has a liquid-absorbing capacity of at least 100 g of liquid per 100 g of dry weight of the climate membrane.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the climate membrane of Bijl as modified by Kesinger et al. be with a liquid-absorbing capacity of at least 100 g of liquid per 100 g of dry weight of the climate membrane, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on how much absorption the user wishes the membrane to be based on the type of plant being grown) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 13, Bijl as modified by Kesinger et al. teaches the method according to claim 1, and further teaches wherein the climate membrane is a strip (both Bijl and Kesinger show the membrane being a strip).  
For claim 14, Bijl as modified by Kesinger et al. teaches the method according to claim 13, but is silent about wherein the climate membrane is folded into a V-shape before being applied to the carrier strip and is then applied to the carrier strip by pushing the folded climate membrane onto the carrier strip.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the climate membrane is in a roll before being applied to the carrier strip and is then pushed onto the carrier strip from beneath as shown in fig. 3 of Bijl as modified by Kesinger et al. (emphasis on Bijl) in place of having the climate membrane be folded into a V-shape before being applied to the carrier strip and is then applied to the carrier strip by pushing the folded climate membrane onto the carrier strip, since a simple substitution of one known equivalent element for another would obtain predictable results (both steps would result in the application of the membrane onto the carrier strip). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bijl as modified by Kesinger et al. as applied to claim 1 above, and further in view of Caspar et al. (US 20130174483 A1).
 	For claim 2, Bijl as modified by Kesinger et al. teaches the method according to claim 1, but is silent about wherein, after the step of inserting the rootless cuttings into the carrier strip and prior to the step of applying the climate membrane, the method further comprises: immersing the carrier strip with the inserted rootless cuttings is in a hormone solution for a predetermined period of time in such a manner that the cutting base of each rootless cutting is in the hormone solution, and misting the cuttings in the carrier strip during the predetermined period of time. 
 	Caspar et al. teach a method for the substrate-free rooting of a plurality of
rootless plant cuttings (various excerpts such apara. 0079), comprising the step of immersing the cutting/container (para. 0226,0227, 0340) with the inserted rootless cuttings is in a hormone solution (para. 0115,0118,0119) for a predetermined period of time. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of immersing, in a hormone solution, as taught by Caspar et al., the carrier strip with the inserted rootless cuttingsfor a predetermined period of time in such a manner that the cutting base of each rootless cutting is in the hormone solution in the method of Bijl as modified by Kesinger et al. in order to enhance growth for the cuttings. 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform the immersing step of Bijl as modified by Kesinger et al. and Caspar et al. after the step of inserting the rootless cuttings into the carrier strip and prior to the step of applying the climate membrane in the method of Bijl as modified by Kesinger et al. and Caspar et al., depending on the user’s preference as to when to have the cuttings be treated with the hormone solution, which is also dependent on the type of cuttings/plants being grown for when hormone treatment should be needed. 
	In addition to the above, Kesinger et al. teach regular or repeated misting the cuttings in the carrier strip during the predetermined period of time (col. 5, lines 58-63). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of regular or repeated misting as further taught by Kesinger et al. at any time such as after the step of inserting the rootless cuttings into the carrier strip and prior to the step of applying the climate membrane in the method of Bijl as modified by Kesinger et al. and Caspar et al. in order to assure that the cuttings will grow properly by providing, regular or repeated proper amount of water or solution for the cuttings.
	 For claim 3, Bijl as modified by Kesinger et al. and Caspar et al. teaches the method according to claim 2, but is silent about wherein the predetermined period of time is between 3 and 8 hours. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the predetermined period of time is between 3 and 8 hours in the method of Bijl as modified by Kesinger et al. and Schorr et al., depending on the type of plants being grown so as to provide proper soaking and misting of the hormone solution.   
	For claim 4, Bijl as modified by Kesinger et al. and Caspar et al. teaches the method according to claim 1, and further teaches wherein the step of misting comprises misting from a solution which contains a fertilizer (col. 4, line 14 of Kesinger et al. because they were relied on for the misting).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bijl as modified by Kesinger et al. as applied to claim 1 above, and further in view of Restrepo et al. (WO 2014191944 A2). 
 	For claim 5, Bijl as modified by Kesinger et al. teaches the method according to claim 1, but is silent about wherein, at the end of the predetermined rooting time period and prior to the dispatching step, the method further comprises washing the rooted cuttings with a solution containing mycorrhiza.  
Restrepo et al. teach a method for growing plants comprising washing the rooted cuttings with a solution containing mycorrhiza (from the translation “Immediately before the seedling is placed in the foliage chamber, the root is gently washed with a nutrient solution of low concentration but enriched with root growth and mycorrhizal stimulators if these are useful for the plant. Once you have the foliage chamber with the number of plants established, it closes and the operation of adjustment and adaptation of the plants to the cameras begin”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of washing the rooted cuttings with a solution containing mycorrhiza as taught by Restrepo et al. in teh method of Bijl as modified by Kesinger et al. in order to enhance root growth and hence the plant growth. 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform the washing step of Bijl as modified by Kesinger et al. and Restrepo et al. at the end of the predetermined rooting time period and prior to the dispatching step in the method of Bijl as modified by Kesinger et al. and Restrepo et al., depending on the user’s preference as to when to have the cuttings be washed with the solution containing mycorrhiza, which is also dependent on the type of cuttings/plants being grown for when mycorrhiza treatment should be needed.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bijl as modified by Kesinger et al. as applied to claim 1 above, and further in view of Filippov et al. (US 20210267147 A1).
 	For claim 6, Bijl as modified by Kesinger et al. teaches the method according to claim 1, and further teaches wherein, after the predetermined rooting time period and before the dispatching step, the method further comprises: removing the climate membrane (figs. 3-4 of Bijl, the membrane is removed so that the cuttings can be placed in container 7 for processing), but is silent about cutting off roots protruding from the carrier strip.
	Filippov et al. teach a method for growing plants comprising cutting off the roots protruding from the bottom of the carrier (see figs. 19A-C). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the step of cutting off the roots protruding from the carrier strip as taught by Filippov et al. in the method of Bijl as modified by Kesinger et al. in order to provide for harvesting the plants. 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bijl as modified by Kesinger et al. and Filippov et al. as applied to claims 1 & 6 above, and further in view of Visser (CA 3060146 A1).
   	For claim 7, Bijl as modified by Kesinger et al. and Filippov et al. teaches the method according to claim 6, but is silent about wherein, after the roots protruding from the carrier strip have been cut off, the method further comprises applying another climate membrane to the carrier strip such that the roots in the carrier strip are enclosed by the another climate membrane.  
	Visser teaches a method for growing and shipping plants comprising applying a new climate membrane to a carrier for protecting the plants during shipment or the like (fig. 7, strip 31; also, para. 0092-0095).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of applying another climate membrane as taught by Visser to the carrier strip such that the roots in the carrier strip are enclosed by the another climate membrane, after the roots protruding from the carrier strip have been cut off, in the method of Bijl as modified by Kesinger et al. and Filippov et al. in order to prepare the plants for shipment and to protect the plants from harmful environmental influences. 
 	For claim 8, Bijl as modified by Kesinger et al., Filippov et al., and Visser teaches the method according to claim 7, but is silent about wherein, before the another climate membrane is applied, the method further comprises treating the roots of the rooted cuttings with a plant strengthener.  
 	In addition to the above, Filippov et al. teach treating the plants with a plant strengthener (para. 0084). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of treating the roots of the rooted cuttings of Bijl as modified by Kesinger et al., Filippov et al., and Visser with a plant strengthener as further taught by Filippov et al. in order to further enhance growth.  In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform the treating step of Bijl as modified by Kesinger et al., Filippov et al., and Visser before the another climate membrane is applied in the method of Bijl as modified by Kesinger et al. and Restrepo et al., depending on the user’s preference as to when to have the cuttings be treated with the plant strengthener, which is also dependent on the type of cuttings/plants being grown for when plant strengthener treatment should be needed.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bijl as modified by Kesinger et al., Filippov et al. and Visser as applied to claims 1,6, 7 above, and further in view of Caspar et al. (as above). 
 	For claim 9, Bijl as modified by Kesinger et al., Filippov et al. and Visser teaches the method according to claim 7, but is silent about impregnating the another climate membrane with a fertiliser solution.  
Caspar et al. teach a method for growing and shipping plants comprising a climate membrane that is impregnated with a fertilizer solution (para. 0109, the closure is the membrane and it is impregnated with fertilizer). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of impregnating the another climate membrane with a fertiliser solution as taught by Caspar et al. in the method of Bijl as modified by Kesinger et al., Filippov et al. and Visser in order to further provide fertilizer for the plants during shipment. 


Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.  Applicant argue the following:
Applicant asserts that such a generic carrier strip recited in claims 1-14 is
commonplace and easily understood, without illustration, by those skilled in the art to which the subject matter of claims 1-14 pertains, and that such generic carrier strips are plentiful and easily obtainable by skilled artisans. Moreover, the specification as originally filed describes a commercially available example of such a carrier strip. At pg. 2, lines 5-7, for example, the specification recites "[a] suitable carrier strip for use in the method according to the invention is, for example, a carrier strip supplied by Visser Horti Systems under the name AutoStix TM_". The specification as originally filed describes a commercially available example of such a climate membrane. At pg. 6, lines 26-28, for example, the specification recites "[a] climate membrane with which particularly good results were achieved was a product from the Danish company Ellepot designated "20-70-1400-VP Brown FSC®" and with the sub-designation "FSC Mix NCCOC- 016680"."

	The examiner respectfully disagrees with applicant that a drawing is not needed because the claimed limitation is generic to the carrier strips and the membrane. First, because no figures are disclosed, the examiner searched on Google for the carrier strip supplied by Visser Horti Systems under AutoStix TM as stated by applicant and found several types of carrier strips. Thus, it is unclear as to which one applicant is employing for his invention. 
	Second, the examiner obtained one of the AutoStix model and assuming that applicant is employing this “generic” model (as shown below, illustration #1), it is unclear how the cutting bases are being enclosed by the climate membrane? Thus, a figure or drawing would provide an understanding on how applicant enclosed a membrane for the cutting bases when using the AutoStix carrier strip as shown below. Note that the claim calls for one climate membrane, i.e. “a climate membrane”, enclosing cutting bases (plural). Likewise, the other AutoStix model (illustration #2) would be questionable in the same way as to how the membrane would be enclosing the cutting bases. 

    PNG
    media_image1.png
    334
    609
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    316
    458
    media_image2.png
    Greyscale

	Third, because no figures are disclosed, the examiner searched on Google for the climate membrane as stated by applicant and found various climate membranes from Ellepot (illustration #3). The claimed limitation calls for a substrate-free rooting of rootless plant cuttings, wherein a climate membrane encloses exposed cutting bases (emphasis on the plurality of “bases”), thus, based on the Ellepot illustration, it is unclear how the climate membrane as shown from Ellepot is to be enclosing cutting bases (emphasis on the plural “bases”). 

    PNG
    media_image3.png
    556
    1335
    media_image3.png
    Greyscale

	In conclusion, the examiner believed that a drawing or drawings is/are necessary to show and to provide better understanding of applicant’s invention because, while the carrier strip and climate membrane are generic as stated by applicant, there are numerous types in the market, thus, without an illustration to show which are being used and used together with a climate membrane that is supposed to enclose a plurality of cutting bases, one of ordinary skill would not understand the invention by reading the specification and claims only. 
In contrast, the subject matter of claims 1 and 13 is directed to a method for rooting rootless plant cuttings, not seeds as disclosed in Kesinger.

	Bijl is the main reference relied on as stated in the above, thus, Bijl teaches cuttings. In addition, Kesinger is relied on for the climate membrane and not the cuttings. As stated in the rejection above, Kesinger et al. teach a method for the substrate-free rooting of a plurality of seeds (which seeds and cuttings are known in the art to be used the same in a carrier strip, thus, the method of Kesinger et al. can be functionally used for cuttings as well), the method comprising the steps: applying a water-persistant, water- and air-permeable climate membrane (12,14) to the carrier strip (10) provided with the cuttings (26) in such a manner that at least the region of each cavity of the carrier strip that is associated with the cutting base is enclosed by the climate membrane (col. 4, lines 1-10, discuss the material for the membrane), and misting the cuttings in the carrier strip during the predetermined rooting time period (col. 5, lines 57-63; the rooting station can be where the misting or soaking or irrigating takes place). Thus, one having ordinary skill in the art would use the water-persistant, water- and air-permeable climate membrane as taught by Kesinger et al. in place of the membrane of Bijl in order to not only close off the opening in the carrier strip but also provide a more breathable, water/air permeable membrane for the cuttings therein. Both the tape from Bijl and the membrane from Kesinger et al. serve to close off the cavity or opening of the carrier strip, thus, replacing the tape of Bijl with the climate membrane of Kesinger et al. does not destroy the operability of Bijl’s device because the climate membrane from Kesinger et al. would provide the same function of closing off the cavity or opening in the carrier strip. 
	Lastly, as it is well known in the art, the carrier strip can carry seeds and/or cuttings, which these two elements are interchangeably considered or equivalent elements. For example, Bijl (as above), Caspar et al. (as above), Filippove et al. (as above), and Ahm (US 5101594 A, not relied on for the rejection; merely cited here to demonstrate seeds/cuttings are used interchangeably), all teach some sort of carrier that can hold seeds and cuttings or use seeds/cuttings as equivalent elements that can be used in a carrier. Thus, even if Kesinger et al. do not teach cuttings, their carrier can hold cuttings if the user wishes to place cuttings instead of seeds. 
 	Moreover, the subject matter of claims 1 and 13 is directed to substrate-free rooting of such rootless or unrooted plant cuttings, whereas Kesinger clearly requires support media 26 in which the seeds are inserted in order to support growth (see, e.g., at least the abstract of Kesinger).

	Bijl is the main reference relied on as stated in the above, thus, Bijl teaches a substrate-free rooting of such rootless or unrooted plant cuttings (para. 0028).  
Further still, Kesinger fails to show or disclose a applying a climate membrane to the carrier strip as required by the language of claims 1 and 13. Rather, Kesinger discloses applying a flexible backing 12 to one side of a corrugated board type material used to form cavities into which the seeds are inserted. 

As stated in the above, Bijl teaches a tape or membrane (6,9) that is applied to the carrier strip to enclose the cuttings, which is what is being claimed. However, Bijl is silent about the tape or membrane being a water-persistant, water-and air-permeable climate membrane, which is why Kesinger et al. are relied on. The backing (12) of Kesinger et al. serves to close off the cavity or opening of the carrier strip, which is the same function as the tape or membrane of Bijl. Thus, replacing the tape of Bijl with the climate membrane of Kesinger et al. does not destroy the operability of Bijl’s device because the climate membrane from Kesinger et al. would provide the same function of closing off the cavity or opening in the carrier strip.
Finally, Kesinger fails to disclose dispatching the carrier strip with the rooted cuttings for further processing, or separating the carrier strip into sections each having at least one rooted cutting and dispatching the separated sections for further processing, as required by claims 1 and 13.

	Bijl is the main reference relied on as stated in the above, thus, Bijl teaches dispatching and/or separating steps. Kesinger et al. were not relied on for this feature. 
Bijl fails to show or disclose a applying a water-persistent, water- and air permeable climate membrane to a carrier strip as required by the language of claim 1, wherein the term "water-persistent" is defined at pg. 2, lines 18-19 of the specification as originally filed.

 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
	As stated in the above rejection, Kesinger et al. were relied on for a water-persistent, water- and air permeable climate membrane because Bijl teaches a tape or membrane and did not specifically state that the membrane is a water-persistent, water- and air permeable climate membrane. Thus, applicant’s argument should gear towards the combination of references, i.e. Bijl as modified by Kesinger et al., and not Bijl alone. As stated in the above, the backing (12) of Kesinger et al. serves to close off the cavity or opening of the carrier strip, which is the same function as the tape or membrane of Bijl. Thus, replacing the tape of Bijl with the climate membrane of Kesinger et al. does not destroy the operability of Bijl’s device because the climate membrane from Kesinger et al. would provide the same function of closing off the cavity or opening in the carrier strip.
 	In addition, page 2 of applicant’s specification listed the material for the climate membrane such as “paper-like (with or without perforations), film-like (in particular perforated), fabric-like or nonwoven-like. As material for the climate membrane, in addition to the materials used for producing paper, also plastic materials and natural fibres can be considered”, which is what Kesinger et al. teach in col. 4, lines 1-10. Thus, since Kesinger et al. use the same material as listed by applicant, the membrane of Kesinger et al. would also be water persistent.
Clearly, the Bijl adhesive tape 6 or sealing foil is not water- and air permeable, as required by the language of claim 1, since the adhesive tape 6 or sealing foil is intended to seal off the cavity so as to maintain sterile conditions within the cavity. Thus, neither Bijl nor Kesinger discloses applying a water-persistent, water- and air permeable climate membrane to a carrier strip as recited in claim 1, and none of the remaining references of record can cure this deficiency. 

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
	As stated in the above rejection, Kesinger et al. were relied on for a water-persistent, water- and air permeable climate membrane because Bijl teaches a tape or membrane and did not specifically state that the membrane is a water-persistent, water- and air permeable climate membrane. Thus, applicant’s argument should gear towards the combination of references, i.e. Bijl as modified by Kesinger et al., and not Bijl alone. As stated in the above, the backing (12) of Kesinger et al. serves to close off the cavity or opening of the carrier strip, which is the same function as the tape or membrane of Bijl. Thus, replacing the tape of Bijl with the climate membrane of Kesinger et al. does not destroy the operability of Bijl’s device because the climate membrane from Kesinger et al. would provide the same function of closing off the cavity or opening in the carrier strip.
 	In addition, page 2 of applicant’s specification listed the material for the climate membrane such as “paper-like (with or without perforations), film-like (in particular perforated), fabric-like or nonwoven-like. As material for the climate membrane, in addition to the materials used for producing paper, also plastic materials and natural fibres can be considered”, which is what Kesinger et al. teach in col. 4, lines 1-10. Thus, since Kesinger et al. use the same material as listed by applicant, the membrane of Kesinger et al. would also be water persistent.
Applicant asserts that, like Kesinger, Bijl further fails to disclose dispatching the carrier strip with the rooted cuttings for further processing, or separating the carrier strip into sections each having at least one rooted cutting and dispatching the separated sections for further processing, as required by claim 1, and none of the remaining references of record can cure this deficiency.

The claimed limitation gives one the option of dispatching OR separating, thus, Bijl and Kesinger et al. both at least teach dispatching because the step is broad and can be interpreted as once the cuttings are prepared and placed in the carrier strip as does in at least Bijl, the carrier strip will go to another location or transport to the desired location, which is “dispatching”. In addition, Bijl and Kesinger et al. also teach separating. For example, para. 0027 of Bijl states that the holders 2 can be separated from each other, and fig. 5, col. 5, lines 42-50, of Kesinger et al. teach the capsules being separated. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643